[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________                  FILED
                                                         U.S. COURT OF APPEALS
                               No. 09-11485                ELEVENTH CIRCUIT
                                                           NOVEMBER 10, 2009
                           Non-Argument Calendar
                                                            THOMAS K. KAHN
                         ________________________
                                                                 CLERK

                D. C. Docket No. 08-00029-CR-ORL-22-DAB

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

SARDER FARUK,

                                                           Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                             (November 10, 2009)

Before CARNES, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:

     Sarder Faruk appeals his 27 convictions of bank fraud. 18 U.S.C. § 1344.
Faruk argues, for the first time on appeal, there is a variance between his

indictment and the factual basis for his guilty pleas. We affirm.

      Faruk’s knowing, voluntary, and unconditional plea of guilt “waive[d] all

nonjurisdictional defects in the proceeding.” United States v. Patti, 337 F.3d 1317,

1320 (11th Cir. 2003). Faruk may obtain relief from his pleas of guilt only if he

identifies a defect that affected the power of the district court to enter its judgment.

See United States v. Cotton, 535 U.S. 625, 630, 122 S. Ct. 1781, 1785 (2002). A

jurisdictional error must be apparent on the “‘face of the indictment or the record at

the time of the plea.’” United States v. Tomeny, 144 F.3d 749, 751 (11th Cir.

1998) (quoting United States v. Caperell, 938 F.2d 975, 977–78 (9th Cir. 1991)).

      Faruk’s argument does not cast doubt on the jurisdiction of the district court.

Faruk argues that he was charged with and pleaded guilty to violating section

1344(2), but that his conduct instead violated section 1344(1). The record reveals

no jurisdictional defect. Faruk was indicted for and admitted violating section

1344, and the factual basis stated to support Faruk’s guilty plea, that he kited

checks at seven financial institutions, constitutes a violation of section 1344. See

United States v. Goldsmith, 109 F.3d 714, 716 (11th Cir. 1997) (“Where the

indictment . . . charge[s] both clauses of [section 1344], as was done in this case,

the defendant’s conviction may be sustained under either clause.”); see also United



                                            2
States v. Sirang, 70 F.3d 588, 595–96 (11th Cir. 1995) (check-kiting encompassed

in 18 U.S.C. § 1344). Faruk waived any nonjurisdictional error by unconditionally

pleading guilty.

      Faruk’s convictions are AFFIRMED.




                                        3